582 So. 2d 136 (1991)
Richard DUGGER, Secretary, Florida Department of Corrections, et al., Appellants,
v.
Clifford GROOMS, Appellee.
No. 91-69.
District Court of Appeal of Florida, First District.
July 3, 1991.
Robert A. Butterworth, Atty. Gen., and Louis F. Hubener, Asst. Atty. Gen., Tallahassee, for appellants.
Clifford Grooms, pro se.
PER CURIAM.
Clifford Grooms seeks relief properly sought by mandamus proceedings. Notwithstanding the style and allegations of his pleadings the relief to which he claims entitlement is properly considered by way of petition for writ of mandamus. The state is entitled to assert its venue privilege in Leon County. It was error for the trial judge to transfer venue to Palm Beach County. Carlile v. Game and Fresh Water Fish Commission, 354 So. 2d 362 (Fla. 1977).
REVERSED and REMANDED to the trial court for further proceedings.
SMITH, JOANOS and BARFIELD, JJ., concur.